            Case 2:18-cv-04293-KSM Document 34 Filed 09/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                                     CIVIL ACTION

        Plaintiff,
                                                               NO. 18-4293-KSM
        v.

 CAMCO MANAGEMENT, INC., et al.,

        Interpleader Defendants.


                                              ORDER

       AND NOW, this 9th day of September, 2021, upon consideration of Plaintiff’s Motion

for Default Judgment and Judgment in Interpleader (Doc. No. 15) and Interpleader Defendant

CAMCO Management, Inc.’s Response joining that Motion (Doc. No. 16), and for the reasons

stated in the accompanying Memorandum, it is ORDERED as follows:

       1.       Plaintiff’s Motion is GRANTED.

       2.       Default judgment is entered against Interpleader Defendant Blak on Blak

Enterprises, Inc.

       3.       Judgment is entered in favor of Plaintiff and Interpleader Defendant CAMCO

Management, Inc. and against Interpleader Defendant Blak on Blak Enterprises, Inc. for the

$66,682.32 currently in Plaintiff’s possession (the “interpleaded funds”).

       4.       As soon as practicable, Plaintiff shall pay over the interpleaded funds to

Interpleader Defendant CAMCO Management, Inc.

       5.       Plaintiff is discharged from any and all liability arising from its present custody of

the interpleaded funds.

       6.       The Clerk of Court shall provide counsel for Plaintiff with four certified copies of
            Case 2:18-cv-04293-KSM Document 34 Filed 09/09/21 Page 2 of 2




this Judgment.

       7.        The Clerk of Court shall mark this matter as closed.

IT IS SO ORDERED.

                                                      /s/ Karen Spencer Marston
                                                      _____________________________
                                                      KAREN SPENCER MARSTON, J.
